Judgment, *285Supreme Court, New York County (Ronald Zweibel, J.), rendered September 5, 1996, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a prison term of 9 years, unanimously affirmed.
Defendant’s waiver of his right to appeal bars review of his claim that his sentence is excessive (People v Frazier, 228 AD2d 171, 172, lv denied 89 NY2d 922; People v Seaberg, 74 NY2d 1). However, contrary to the People’s suggestion, the appeal should not be dismissed (People v Callahan, 80 NY2d 273, 283-285). In any event, we perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Wallach, Williams and Tom, JJ.